Citation Nr: 1813319	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an anxiety disorder (claimed as PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's disease (claimed as a right leg condition, right foot condition, and right arm condition due to Gulf War syndrome) .

3.  Entitlement to service connection for Parkinson's disease (claimed as a right leg condition, right foot condition, and right arm condition due to Gulf War syndrome).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, E.Q.


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1988 to December 1992, to include service in the Southwest Asia Theater of Operations during the Gulf War.

This case comes before the Board of Veterans' Appeals (Board) from February 2003 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the February 2003 rating decision, the RO denied service connection for Parkinson's disease, stating that the condition neither occurred in nor was caused by service.  

Regarding entitlement to service connection for Parkinson's disease, the Board remanded the claim in August 2006, January 2009, and November 2009 for further development.  In August 2010, the Board denied service connection for Parkinson's disease, noting that there was no evidence that the disease had its onset during service or manifested to a compensable degree within one year from the date of separation from service.

In an August 2011 rating decision, the claim for service connection for Parkinson's disease remained denied because the evidence submitted was not new and material.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of that hearing is of record.
FINDINGS OF FACT

1.  At the February 2017 videoconference hearing, the Veteran withdrew his appeal concerning entitlement to a rating in excess of 50 percent for an anxiety disorder 
(claimed as PTSD).

2.  The Board denied entitlement to service connection for Parkinson's disease in August 2010.  

3.  Evidence pertaining to the Veteran's Parkinson's disease, received since the August 2010 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

4.  There is persuasive medical opinion evidence that shows that the Veteran's development of Parkinson's disease is related to his in-service exposure to various environmental toxins.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a rating in excess of 50 percent for PTSD have been met. 38 U.S.C. § 7105 (d) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The Board's August 2010 decision that denied the claim of entitlement to service connection for a back disorder is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

3.  Evidence received since the August 2010 Board decision is new and material, and the Veteran's claim for service connection for Parkinson's disease is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


4.  Service connection for Parkinson's disease has been established.  38 U.S.C. §§ 
1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all of the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

I.  Withdrawal

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (b) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  Id.  Withdrawal may be made by the Veteran or by the Veteran's authorized representative. 38 C.F.R. § 20.204 (a) (2017). 

At the February 2017 videoconference hearing, the Veteran withdrew his pending appeal of entitlement to a rating in excess of 50 percent for an anxiety disorder (claimed as PTSD) on the record.  As the Veteran has withdrawn his appeal as to the issue of entitlement to a rating in excess of 50 percent for an anxiety disorder (claimed as PTSD), there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue. 

Accordingly, the issue of entitlement to a rating in excess of 50 percent for an anxiety disorder (claimed as PTSD) is dismissed.  38 U.S.C. § 7105 (d)(5) (West 2014).




II.  Duty to Notify and Assist

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the claim of entitlement to service connection for Parkinson's disease and to grant entitlement to service connection for Parkinson's disease.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

III.  New and Material Evidence

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In the August 2010 Board decision, the Board denied entitlement to service connection for Parkinson's disease.  The decision was final.  See 38 U.S.C. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a). 

At the time of the August 2010 Board decision, the Board considered the claim, service medical records, VA medical records, and lay statements among other evidence.  The Board denied the claim on the basis that medical evidence did not support a link between the Veteran's Parkinson's disease and his military service.  In essence, at the time of the Board's August 2010 denial, there was no credible evidence of a nexus between the Veteran's condition, Parkinson's disease, and his military service.

Since the Board's August 2010 decision, the Veteran has submitted a VA neurologist's opinion, dated in April 2014, which indicates a diagnosis of Parkinson's disease and a nexus opinion relating the disease to service.  In addition, following the hearing, the Veteran has submitted reports showing all of the contaminants and various volatile organic compounds (VOCs) of which he was exposed.  He also provided articles demonstrating the relationship between exposure to such chemicals and the subsequent development of Parkinson's disease.  Lastly, he submitted a letter, dated in January 2017, authored by his ex-wife which noted that she observed frequent trembling or shaking of his hands when he was in the Marine Corps.  

This evidence, particularly the April 2014 medical opinion, is new and material as it was not previously considered and relates to an unestablished fact necessary to substantiate the claim, namely, evidence of Parkinson's disease and the potential link between such disorder and a service-connected disability.  This evidence is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus at 513.  

As new and material evidence has been received, the Board concludes that the claim of entitlement to service connection for Parkinson's disease is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

IV.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Parkinson's Disease 

The Veteran contends that his early-onset Parkinson's disease developed as a result of chemical exposures, to include oil fires, biological weapons, and toxic chemicals, to specifically include trichloroethylene (TCE), while in service.  The Veteran was diagnosed with Parkinson's disease in 1999.

The Veteran's Parkinson's disease claim centers around the Veteran's exposure to hazardous materials at the Cherry Point Marine Corps Air Station (MCAS) in North Carolina, a designated Superfund site.  The medical evidence of record demonstrates that the Veteran was stationed at Cherry Point MCAS, as he was treated for an unrelated condition while there as demonstrated by August 1992 to October 1992 notations in the record.  The Veteran also contends that he was exposed to hazardous materials, to include oil fumes and smoke, while stationed in Kuwait.  See December 1992 Report of Medical History.  The Veteran was stationed in the Persian Gulf from December 1990 to October 1991.  He further testified that while in Kuwait, he was not always required to wear the military-issued gas mask and MOPP suit.  

At the February 2017 videoconference hearing, the Veteran testified that prior to service, he was never treated for any neurological condition and he denied a family history of Parkinson's disease.  He further testified that his symptoms, to include shaking and experiencing tremors, manifested immediately upon return from the Gulf War, even though he was not diagnosed with Parkinson's disease until 1999.  He further testified that his condition has been a continuous problem since he left service.

A witness at the hearing, E.Q., testified that she met the Veteran seven years ago and observed that he had gait disturbances, tremors, and slurred speech.
    
By way of background, the Veteran has been afforded various examinations throughout the pendency of the appeal.  In a December 2002 examination report, the Veteran presented with a four year history of stiffness in his right arm; an examiner diagnosed the Veteran with early-onset Parkinson's disease based on the mild cogwheel rigidity and bradykinesia of the right upper extremity.  In a January 2003 examination report, the examiner opined that the Veteran had an undiagnosed illness without clear cause with symptoms of right and upper and lower extremity weakness with diminished range of motion and diminished dexterity.  A November 2004 medical record clearly places the onset of the disease in 1999.  In an August 2008 VA examination report, the examiner opined that the Veteran's Parkinson's disease was less likely than not caused by or a result of service because there was no evidence of Parkinson's disease during service and his symptoms did not begin until 1998, according to the Veteran's own history.  

The VA neurologist, in her April 2014 examination report, notes the Veteran's history of having been exposed in service to hazardous materials.  The neurologist opined that due to the full range of the Veteran's exposures, it is at least as likely as not that the Veteran's Parkinson's disease was related to the in-service exposures.  The neurologist further noted that there did not appear to be a genetic link between the Veteran's early-onset Parkinson's disease, making chemical exposure, to include solvents and pesticides while in service, the more likely etiology.  

Additionally, the Veteran provided a list of hazardous materials that he was exposed to during service as well as articles that also demonstrate the link between the chemicals and Parkinson's disease.

Again, the Veteran claims that his Parkinson's disease is attributable to his in-service exposure to chemicals, to specifically include trichloroethylene (TCE).  For the reasons explained below, the Board finds that service connection is warranted for the claimed Parkinson's disease.  

The Board finds that there is no question that the Veteran has Parkinson's disease as he is currently diagnosed with such.  Thus, the question that remains before the Board is whether the Veteran's Parkinson's disease was caused by his military service.  

The August 2008 VA examiner provided a negative nexus opinion with respect to the Veteran's Parkinson's disease, and the VA neurologist provided a positive opinion, dated in April 2014.  Upon considering both opinions, the Board assigns additional probative weight to the April 2014 neurologist's opinion.  The Board recognizes that the August 2008 VA examiner did not take into consideration the Veteran's in-service exposure to hazardous chemicals; did not consider a delayed onset of the disease; and did not discuss a separate and distinct etiology.  Thus, the Board determines that service connection for Parkinson's disease is warranted.


ORDER

The appeal concerning the issue of entitlement to a rating in excess of 50 percent for an anxiety disorder (claimed as PTSD) is dismissed.

New and material evidence has been received to reopen the claim for service connection for Parkinson's disease. 

Entitlement to service connection for Parkinson's disease is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


